UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6375


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CEDRICK L. SNIPES, a/k/a Cederick L. Snipes,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:05-cr-00718-PMD-1)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cedrick L. Snipes, Appellant Pro Se.   Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cedrick L. Snipes appeals the district court’s order

denying   his    motion    seeking   a   reduction    of    sentence    under   18

U.S.C. § 3582 (2006).         We have reviewed the record and find no

reversible      error,    given   that   Snipes     is     ineligible   for     the

reduction that he seeks.          Accordingly, we affirm the judgment of

the district court.        United States v. Snipes, No. 2:05-cr-00718-

PMD-1 (D.S.C. Feb. 13, 2012).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                         2